Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mane Medical Equipment & Supplies, Inc.,
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-120
Decision No. CR2787

Date: May 15, 2013

DECISION

I sustain the revocation of the Medicare enrollment and billing privileges for Mane
Medical Equipment & Supplies, Inc. (Petitioner) based on its noncompliance with 42
C.F.R. § 424.57(c)(22) (supplier standard 22), which requires suppliers to be continually
accredited by a Centers for Medicare and Medicaid Services (CMS) approved
accreditation organization.

I. Background and Procedural History

Petitioner, a supplier of durable medical equipment, prosthetics, orthotics and supplies
(DMEPOS), had been enrolled in Medicare since August 12, 2005. Palmetto GBA
National Supplier Clearinghouse (NSC), a Medicare contractor responsible for enrolling
and issuing billing numbers to Medicare suppliers, revoked Petitioner’s Medicare number
and billing privileges on August 3, 2012, and the revocation became effective 30 days
from the postmark date of the letter, on September 2, 2012. CMS Exhibit (CMS Ex.) 23,
at 2.

Although Petitioner may disagree with its reasons for doing so, it is undisputed that the
relevant accreditation organization did not approve Petitioner’s accreditation at the time
of the Medicare enrollment revocation. The numerous and involved attempts that
Petitioner, CMS, and CMS’s contractors made to rectify Petitioner’s accreditation issues,
before and after the revocation, are summarized below:

e The Compliance Team (TCT), a CMS approved accreditation organization,
accredited Petitioner as of July 23, 2009. CMS Ex. 1; CMS Ex. 13, at 3.

e Petitioner signed a two-year accreditation contract with TCT, including
contracting for annual evaluation visits allowing TCT to survey the facility.
CMS Ex. 13, at 3; CMS Ex. 5, at 6.

e TCT issued a certificate of accreditation to Petitioner, with an expiration date
of August 27, 2011. CMS Ex. 2.

e In February 2011, TCT began notifying Petitioner that it needed to renew its
accreditation. CMS Ex. 13, at 3.

e Petitioner did not respond to TCT, and Petitioner’s accreditation with TCT
expired as of August 27, 2011. CMS Ex. 13, at 3; CMS Ex. 5, at 5-15.

e In March 2012, NSC contacted TCT for verification of Petitioner’s
accreditation, which could not be confirmed. CMS Ex. 3, at 1; CMS Ex. 13, at
3.

e On March 15, 2012, NSC notified Petitioner that it was revoking its Medicare
supplier number, effective 30 days from March 15, 2012. NSC explained that
it had received information from TCT that Petitioner was no longer accredited
as of August 27, 2011, a violation of supplier standard 22, which requires that
all DMEPOS suppliers be accredited by a CMS-approved accreditation
organization to receive and retain a billing number. CMS Ex. 3, at 1.

e The March 15, 2012 letter informed Petitioner that it had the right to request
reconsideration within 60 days and to submit a corrective action plan (CAP)
within 30 days of the postmark date of the letter. CMS Ex. 3, at 1.

e On April 9 and 12, 2012, Petitioner requested reconsideration. CMS Ex. 4, at
1-2; CMS Ex. 5, at 1-3.

e¢ On April 27, 2012, upon review of Petitioner’s corrective action, NSC
approved reinstatement of Petitioner’s supplier number, effective April 14,
2012. CMS Ex. 6.

e After e-mail and phone exchanges, TCT determined Petitioner could apply to
TCT as a “transition . . . not a renewal” supplier. On April 27, 2012, Petitioner
submitted a “Full DMEPOS Transition Application” to TCT. CMS Ex. 7;
CMS Ex. 13, at 3; Petitioner Appendix (P. Appendix) 3.

e The Transition Application, signed by Petitioner’s President, specifically notes
that “[TCT] reserves the right to [survey] the provider applicant locations at
any time during the course of this contract. Accreditation is contingent upon
an on-site evaluation score of 90% or better.” CMS Ex. 7, at 3; P. Appendix 3.

Due to the “expediency in nature expressed by” Petitioner, and the fact
Petitioner was not accredited, TCT fast-tracked the scheduling of an on-site
visit to the facility. CMS Ex. 13, at 3.

On May 9, 2012, TCT made an on-site “renewal” visit to survey Petitioner.
Petitioner scored 79%. CMS Ex. 8.

On May 10, 2012, TCT informed Petitioner that it had failed to maintain a
minimum score of 90% during the May 9, 2012 on-site visit and that its score
was not high enough to maintain accreditation. CMS Ex. 9.

In the May 10, 2012 letter, TCT stated that Petitioner’s business would be
reported to CMS as “accredited.” Conversely, in the same letter, TCT
informed Petitioner that TCT allows for three options after initial failure
notification: CAP and Evaluation; Calls (with an advisor to review negative
scoring), CAP, and Evaluation; and Appeal. Petitioner was informed that if the
initial CAP was not approved, it would be given 14 days to submit a revised
CAP. Ifa second CAP was not approved, the revocation would be reported to
CMS. CMS Ex. 9.

On May 22, 2012, NSC conducted a site visit of Petitioner. The record does
not contain any documents reflecting the results of that visit. P. Appendix 6.
On August 3, 2012, NSC notified Petitioner that it was revoking its Medicare
supplier number effective 30 days from the letter’s postmark date, September
2, 2012, and that Petitioner was barred from re-enrolling in Medicare for one
year from September 2, 2012. CMS Ex. 10. NSC informed Petitioner that it
was taking this action specifically based on 42 C.F.R. § 424.57(c)(22), which
requires that DMEPOS suppliers be accredited by a CMS-approved
accreditation organization to receive and retain a supplier billing number. NSC
stated that it had been confirmed that Petitioner was no longer accredited as of
May 9, 2012. NSC notified Petitioner that it could submit a CAP within 30
days or request reconsideration of the decision within 60 days of the postmark
date. CMS Ex. 10.

On August 10, 2012, TCT approved Petitioner’s accreditation CAP (a separate
process from NSC’s CAP) subject to a passing score on an upcoming on-site
visit survey. P. Appendix 14.

On August 14, 2012, Petitioner notified TCT that it was ready for an on-site
remedial visit, pursuant to its CAP with TCT, as of August 20, 2012. CMS Ex.
ll.
On August 27, 2012, Petitioner submitted a CAP to NSC pursuant to the
August 3, 2012 NSC revocation letter. Petitioner stated that it disagreed with
NSC’s conclusion that it was no longer accredited as of May 9, 2012.
Petitioner asserted that it was accredited through August 31, 2012, based ona
three-year accreditation cycle. CMS Ex. 12.

e TCT conducted the August 30, 2012 on-site visit survey “for allowance of an
NSC Corrective Action Plan if capable” and to “verify and validate the TCT
Quality Standards.” CMS Ex. 13, at 3.

¢ On September 5, 2012, TCT informed Petitioner that it again failed to achieve
the minimum score of 90% during the August 30, 2012 on-site visit survey.
CMS Ex. 13, at 1.

e TCT found that although some areas of concern from the May 9, 2012 on-site
visit survey had improved, there were still some areas of concern such as:
Petitioner’s policy and procedures were templates not reflecting its current
practices and did not incorporate all requirements needed within quality
standards; equipment management; unsubstantiated financial management;
undocumented shared space with Mane Medical Billing Services; and lack of
personal protection equipment. One of the most “concerning points” for the
TCT investigator while on-site was that Petitioner’s main phone was not
answered by its owner/president (its only staff) when it rang six or eight times,
the owner/president let it go to voicemail every time, but the owner/president
answered his cell phone. CMS Ex. 13, at 3-4.

¢ On September 17, 2012, Petitioner requested reconsideration, arguing that it
was accredited by TCT as of August 31, 2012, as verified by an accreditation
certificate e-mailed from TCT to Petitioner on April 14, 2012. Furthermore,
Petitioner claimed TCT’s May 10, 2012 letter notified CMS that Petitioner was
accredited. CMS Ex. 14; P. Appendix lc.

e On September 19, 2012, the CMS Center for Program Integrity sent a letter
responding to allegations Petitioner made against TCT. The individual!
responding to Petitioner was a senior technical advisor for the Program
Integrity Group in the Center and a registered nurse.’ She informed Petitioner,
that while TCT’s communications with Petitioner were “very confusing and in
part incorrect” and that CMS “expect[ed] better customer service from [its]
deemed accreditation organizations,” the fact remained that Petitioner was
aware that its on-site visit on May 9, 2012 scored a failing 79%. The August
30, 2012 visit also did not meet minimum requirements, particularly because
Petitioner needed to be available “24 hours/day, seven days/week due to its
furnishing oxygen.” She noted that the points Petitioner argued did not have a
significant bearing on the fact that Petitioner was not providing quality services
to Medicare beneficiaries. She noted that TCT had given Petitioner more than
one opportunity to improve the quality of its service provision. Finally, she did
not disturb NSC’s revocation decision. CMS Ex. 15; CMS Ex. 23.

¢ On September 20, 2012, NSC acknowledged receipt of Petitioner’s CAP. NSC
stated that Petitioner still did not comply with supplier standard 22 because it
was not accredited by TCT. CMS Ex. 16.

' CMS submitted the nurse’s declaration as CMS Ex. 23.
On September 24, 2012, Petitioner again requested NSC reconsider the
revocation of its supplier number. Petitioner stated that it was in fact
accredited through August 31, 2012, and noted the accreditation certificate e-
mailed to it on April 14, 2012. It also again referenced TCT’s statement of
May 10, 2012 that it was accredited. Petitioner also stated that the May 9,

2012 on-site visit survey was to validate its compliance for renewal purposes
and had no bearing on its current accreditation status. CMS Ex. 17.

On October 4, 2012, the President of TCT wrote Petitioner to state that its
accreditation expired on August 27, 2011. TCT stated that it had no contact
with Petitioner until April 12, 2012, when a TCT employee advised Petitioner
that its accreditation had expired. The President stated that subsequent back-
to-back validation surveys did not show Petitioner achieved compliance
following the August 27, 2011 expiration date of accreditation, and NSC chose
to use the May 9, 2012 date as Petitioner’s accreditation expiration date.
TCT’s president further explained that TCT would conduct a review process
and that Petitioner could expect a formal response to its appeal. CMS Ex. 18.
On October 22, 2012, the NSC Medicare Hearing Officer upheld the
revocation of Petitioner’s Medicare billing privileges, based on noncompliance
with supplier standard 22 requiring maintenance of accreditation. She noted
that the information provided did not demonstrate that Petitioner was in
compliance with supplier standard 22 and instead showed that Petitioner did
not achieve or maintain a passing score of 90% or over at the May 9, 2012 on-
site visit. CMS Ex. 20.
In an undated letter, the President of TCT upheld the denial of its accreditation
decision on “final review.” The President noted that although Petitioner
disputes the expiration date of its accreditation certificate, the original
certificate issued in 2009 expressly provided for expiration in 2011, as did its
July 2010 certificate of accreditation and August 2010 correspondence
reflecting results of a July 27, 2010 on-site inspection. She noted that TCT
made numerous efforts to contact Petitioner in advance of the August 2011
expiration date, and there was no excuse for Petitioner to ignore these efforts.
The statement in the May 10, 2012 letter that Petitioner “be reported to CMS
as accredited” was a clerical oversight and should have been removed.
However, the “totality of our communications . . . indicates unequivocally that
[Petitioner] failed to meet the minimum accreditation standards.” She notes
that none of the confusion surrounding the May 9, 2012 on-site visit would be
relevant had Petitioner remedied its deficiencies prior to TCT’s August 30,
2012 on-site visit survey, which Petitioner failed with a lower score than on the
May 9, 2012 on-site visit survey. She notes that while Petitioner made some
improvements, its score was lowered by shortcomings in other areas not
identified by the first inspection. CMS Ex. 22.

Petitioner was able to bill and be reimbursed by Medicare under its supplier
number through September 2, 2012. CMS Ex. 23, at2 45.

On November 14, 2012, the Civil Remedies Division of the Departmental Appeals Board
received Petitioner’s hearing request, dated November 6, 2012, accompanied by
Appendices la-c and 2-14. I was assigned to hear and decide the case. In response to my
November 20, 2012 Acknowledgment and Pre-hearing Order (Order), on December 26,
2012, CMS filed a motion for summary disposition and brief and 23 proposed exhibits.
On January 16, 2013, Petitioner filed a motion for reversal of revocation and brief,
accompanied by one proposed exhibit. In the absence of objection, I admit CMS Exs. 1
through 23.7 CMS did not object either to Petitioner’s Appendices or to the exhibit
Petitioner filed with its brief. I admit as exhibits Petitioner’s Appendices la-c and 2-14,
and P. Ex. 1. CMS offered the written direct testimony of one witness, but Petitioner has
not requested cross-examination in accordance with my Order. Petitioner did not list any
witnesses. Therefore, I do not find it necessary to convene an in-person hearing.
Accordingly, the record is closed, and having considered all of the documentary
evidence. | issue this decision based on the complete written record. See Order § 10.

II. Discussion
A. Applicable Authority

Section 1834(a)(20)(F)(i) of the Social Security Act (Act) states that the Secretary “shall
require suppliers . . . on or after October 1, 2009 . . . to have submitted to the Secretary
evidence of accreditation by an accreditation organization designated . . . as meeting
applicable quality standards ....”

CMS’s regulations implement this requirement among the “supplier standards” at 42
C.F.R. § 424.57(c), that DMEPOS suppliers must meet to maintain Medicare billing
privileges. As relevant here, section 424.57(c) provides:

(c) Application certification standards. The supplier must meet and must certify
in its application for billing privileges that it meets and will continue to meet the
following standards. . . .

(22) All suppliers of DMEPOS and other items and services must be accredited
by a CMS-approved accreditation organization in order to receive and retain a
supplier billing number. The accreditation must indicate the specific products and
services, for which the supplier is accredited in order for the supplier to receive
payment for those specific products and services.

* Many of CMS’s exhibits are duplicates of Petitioner’s Appendices. Where there is
duplication, I refer to the CMS exhibits.

Suppliers of DMEPOS are subject to on-site surveys, both announced and unannounced,
for accreditation purposes. See 42 C.F.R. § 424.58(a), (b). The regulations provide
generally that CMS will revoke a supplier’s billing privileges if the supplier is found not
to meet the supplier standards or other requirements in section 424.57(c). 42 C.F.R.

§ 424.57(e).> CMS may also revoke a currently enrolled supplier’s Medicare billing
privileges and any corresponding supplier agreement for noncompliance when the
supplier is determined not to be in compliance with enrollment requirements. 42 C.F.R.
§ 424.535(a)(1). A supplier is granted an opportunity to correct the deficient compliance
before a final determination to revoke billing privileges. Jd. Revocation generally
becomes effective 30 days after CMS or the CMS contractor mails notice of its
determination to the supplier. 42 C.F.R. § 424.535(g).

A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of 1 year, but not greater than 3
years, depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(c).

B. Issue

The issue in this case is whether the revocation of Petitioner’s Medicare billing privileges
was legally authorized.

C. Findings of Fact and Conclusion of Law

CMS was authorized to revoke Petitioner’s supplier enrollment and
billing privileges, effective September 2, 2012, based on evidence that
Petitioner was not continually accredited as required by 42 C.F.R.

§ 424.57(c)(22).

While the background of this case may appear complex, the material facts are not. TCT,
the Medicare approved accrediting organization, maintains that Petitioner failed a May 9,
2012 on-site accreditation survey. TCT maintains that Petitioner later failed an August
30, 2012 on-site accreditation survey. Thus, over the course of two separate on-site
surveys of its operations, and despite several opportunities to correct its noncompliance,
Petitioner was unable to show, on the date that NSC revoked its Medicare enrollment,
that it was continuing to meet supplier standards of continual accreditation that were
required to maintain its Medicare billing privileges.

> Paragraph (e) of section 427.57 was previously designated paragraph (d) and was re-
designated by the rulemaking that imposed the surety bond requirements at paragraph (d);
however, the re-designations have not yet been incorporated in the Code of Federal
Regulations. 42 C.F.R. § 424.57, Editorial Note (2012).
Petitioner’s primary response to its failure to meet standards on May 9, 2012, and its
failure to meet those standards again at the second on-site visit survey on August 30,
2012, is to argue that its certificate of accreditation did not expire until August 31, 2012.
CMS Exs. 4, at 2; 12; 14; 17; and 21, at 1. As CMS notes, however, Petitioner’s
argument demonstrates a “fundamental misunderstanding” of the regulatory requirements
for DMEPOS supplier accreditation. While an individual accreditation organization may
issue a certificate of accreditation that spans a given timeframe, even assuming Petitioner
was originally accredited for three years through August 31, 2012, the expiration date on
a certificate of accreditation is not a substitute fora DMEPOS supplier’s continuing
obligation to maintain compliance with certification standards under 42 C.F.R.

§ 424.57(c). An accreditation organization such as TCT has an obligation to determine
whether a DMEPOS supplier is meeting supplier standards, and it does so through
various means, including both announced and unannounced on-site visit surveys.

In the contract Petitioner’s President signed on April 27, 2012, TCT specifically informed
Petitioner that TCT reserves the right to survey it at any time during the course of the
contract. Regulations require that if an accreditation organization finds out that a supplier
is not meeting accreditation requirements during a survey, the accreditation organization
must notify CMS of the noncompliance on an on-going basis. 42 C.F.R. § 424.58(c).
Supplier standards are in place to ensure that DMEPOS suppliers provide quality
products and services to Medicare beneficiaries including, as is the case here, being
sufficiently available to individuals for whom the DMEPOS supplier is supplying
oxygen. To allow an unexpired certificate of accreditation to, as CMS notes, “trump” a
DMEPOS supplier’s intervening failure to meet minimum accreditation standards would
be contrary “to statute, regulation, and common sense.”

Petitioner also argues that the timing of the revocation notice was unfair because in its
May 10, 2012 letter, TCT stated that if Petitioner’s initial accreditation CAP was not
approved, it would have 14 days to submit a revised CAP. If TCT did not approve
Petitioner’s revised CAP, only then did TCT state it would report Petitioner’s revocation
to CMS. Petitioner argues, however, that TCT did not follow these steps. Instead, TCT
reported Petitioner’s revocation to NSC prior to Petitioner submitting its revised
accreditation CAP. Petitioner’s argument is unavailing, though, because the regulations
actually required TCT to notify CMS when Petitioner failed to meet accreditation
requirements. Specifically, an accreditation organization such as TCT is required to
notify CMS monthly about, among other things, survey-related information (such as a
summary of findings or a CAP), accreditation decisions, and adverse actions including
revocation of supplier accreditation. 42 C.F.R. § 424.48(c). Further, regardless of
whether TCT’s statement conflicted with the obligations of regulatory requirements,
Petitioner still did not ultimately receive a passing score for accreditation on the August
30, 2012 on-site visit survey.
NSC’s letter revoking Petitioner’s supplier number and billing privileges specifically
offered Petitioner 30 days in which to submit a CAP to NSC. CMS Ex. 10, at 2.
Petitioner did so on August 27, 2012. CMS Ex. 12. NSC ultimately determined,
however, that Petitioner did not include any evidence in its CAP that it met supplier
standards. CMS Ex. 16. Neither the Act nor regulations provide for appeal of CMS’s (or
the CMS contractor’s) denial of a CAP. See DMS Imaging, Inc., DAB No. 2313, at 5-8
(2010). Further, during the reconsideration and appeal process, the issue is whether a
basis for revocation, legally sufficient to support CMS’s action, existed at the time of the
revocation notice, not whether that basis was later eliminated pursuant toa CAP. See
Eastern Plumas District Hospital, DAB CR2168, at 3 n.3 (2010) (explaining a key
difference between a CAP and a reconsideration).

Although Petitioner also argues that TCT did not honor contractual obligations to prepare
it for site visits, Petitioner never disputes that CMS recognized TCT as having the
authority to accredit DMEPOS suppliers. TCT’s unequivocal and considered position is
that Petitioner was not accredited on the date of Petitioner’s August 3, 2012 revocation. I
do not, therefore, have the authority to interfere with that determination because it is from
a properly-recognized accrediting authority.

III. Conclusion

CMS, through its contractor NCS, had a legitimate basis to revoke Petitioner’s supplier
number and billing privileges, effective September 2, 2012, based on Petitioner’s failure
to comply with continual accreditation requirements for suppliers.

/s/
Joseph Grow
Administrative Law Judge
